Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13th 2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7 and 13-19 directed to an invention non-elected without traverse on November 7th 2017.  Accordingly, claims 1-7 and 13-19 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-7 and 13-19 are cancelled;
 
Reasons for Allowance
Claims 8-12 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Dingman et al., (US 2007/0148323 A1), discloses forming meat-like products from meat emulsion (see Dingman abstract). Dingman disclose of attaining the meat-like products by mincing and mixing frozen animal skeletal muscle with binding agent and of cooking the meat emulsion in pressed heat exchanger and of steam jacketing (steam tunnel) the cooked meat emulsion (see Dingman abstract; paragraphs [0011]-[0016], [0022]-[0028] and [0048]-[0082]). Dingman also discloses pressed heat cooking and steam jacketing, where the pressure in the heat exchanger is from 140 psi to 635psi and the meat temperature is between 120ᵒC and 165ᵒC and of mincing the finally cooked product (see Dingman paragraphs [0022]-[0028], [0066]-[0070]; claims 1, 5, 8 and 9-21). While Franklin et al (US 5,474,790) discloses of subsequent scraped surface heating processes in order to continuously mix the meat while heating and terminating when the meat is cooked and mixed, and of first heating the meat emulsion to the target temperature using scraped surface heat exchangers as they provide for very rapid heating with short residence time (see Franklin column 4, lines 2-39), neither Dingman or any other prior art reference fail to disclose of sequentially cooking in scraped surface heat exchangers and of repeating the cooking steps three times at the temperature ranges recited in independent claim 8.
th 2021, the indefiniteness rejections of claims 8-12 and 20-24 have been withdrawn.
In view of the fact the rejections of record are untenable, claims 8-12 and 20-26 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792